Per Curiam.
Defendant, Michael Robichaud, was convicted by the court below, sitting without a jury, of aiding and abetting in an illegal sale of marijuana. His punishment was fixed at five years in the penitentiary, with three years suspended.
The sole question presented is the sufficiency of the evidence to sustain the conviction.
The evidence, stated in the light most favorable to the Commonwealth, shows that on the evening of January 6, 1972, the defendant approached two narcotics agents engaged in undercover work and started a conversation. During the conversation defendant spotted an approaching automobile driven by Billy Bowers. Defendant thereupon asked the agents whether they wanted to buy some drugs. When they gave an affirmative answer, defendant motioned Bowers to stop his car. Defendant told Bowers that the agents were “cool” and that he should sell them some “grass.” Shortly thereafter, one of the agents *257purchased some marijuana from Bowers. Defendant was not present during the drug transfer and he did not receive any money or drugs from the sale.
The trial court could properly infer from the overt acts of the defendant that he aided and abetted Billy Bowers in the sale of narcotics. Cf. Wood v. Commonwealth, 214 Va. 97, 197 S.E.2d 200 (1973); Wood v. Commonwealth, 213 Va. 363, 192 S.E.2d 762 (1972).

Affirmed.